DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.
Applicant argues that the vape pend of Rado shows both inner and outer threading. The inner threading is exclusively used for cartridge. The externally threaded portion is exclusively used for atomizing module 100 and a mouthpiece module that are threadingly attachable to one another. The cartridge of Rado is an exposed portion whereas the presently claimed invention is not. 
The features being recited now are being addressed in this Official Correspondence. The embodiment shown in figure 4 of Rado and addressed in paragraph [0056] is being cited for the teaching of the claimed sleeve. 
Applicant’s arguments, see REMARKS filed 7/30/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C 112 rejection of the claims has been withdrawn. Moreover, Applicant has persuasively outlined in the parent document where support for each of the limitations can be found. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
_______________________________________________________________________
Claims 1-5, 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RADO (US 2016/0183596) in view of LEADLEY (US 2017/0207499) and RADO (US 2016/0120226).
With respect to claim 1, RADO discloses a personal vaporizer (Abstract), the device comprising a body, 20, containing a battery (Paragraph [0045]; Figure 2). The body includes a body distal end and a body proximal section (See annotated figure 2, below). 
[AltContent: textbox (Body distal end)][AltContent: textbox (Body proximal end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    241
    520
    media_image1.png
    Greyscale




The body proximal section includes a first connector, 44, arranged to electrically couple with a cartridge, 50, to provide a vaporized material (Paragraphs [0047] and [0049]-[0051]) and a second connector, 32, (Paragraphs [0039] and [0047]; Figure 4. The second connector defining a periphery that is wider than the periphery of the first connector (Figure 2). 
RADO does not explicitly disclose that the first and second connectors have a common longitudinal axis. LEADLEY discloses that the e-cigarette is cylindrical with a longitudinal axis (Paragraph [0024]; Figure 1). The electrical connector is coaxial with the longitudinal axis 
RADO does not explicitly disclose a sleeve that is dimensioned for encapsulating a cartridge, and comprising a sleeve mouthpiece arranged an in fluid communication with the cartridge mouthpiece when coupled. 
RADO ‘226 is incorporated by reference in RADO (Paragraph [0056]). RADO ‘226 discloses that the second connector releasably connected to a decorative outer sleeve that is dimensioned to encapsulate the cartridge, 50 having a sleeve mouthpiece, 108 (Figure 9b; Paragraph [0044]). Attached to the end of the cartridge is a cartridge mouthpiece, 38, that is downstream and in fluid communication with the sleeve mouthpiece when coupled the device is coupled together (Paragraphs [0051] and [0053]; Figure 9B). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the sleeve of RADO ‘226 and attach said sleeve in the disclosed manner on the second connector of RADO so as to provide the desired aesthetic look to the device. 
With respect to claims 2, 5 and 15, the courts have generally held that it would be obvious to make the parts of the sleeve separable for access to the parts beneath. MPEP 2144.04, V, C. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to form the sleeve of more than one sub-sleeve part fastened together in the same manner as the sleeve to the body in RADO so that only a portion of the sleeve need to be removed when gaining access to the cartridge. Moreover, since the sleeve is 
With respect to claim 3, RADO discloses that the body defines at least one air intake feature, 46 (Paragraph [0047], [0055]) and is necessarily in fluid communication with the cartridge mouthpiece (Paragraph [0057]). 
With respect to claim 4, RADO ‘226 shows that the sleeve defines a volume that can accommodate the cartridge (Figure 8B). 
With respect to claim 8, RADO discloses that the second connector comprises a threaded section, 42, (Figure 1; Paragraph [0047]). 
With respect to claim 10, RADO discloses that the device further comprises the cartridge, 102 (Figure 5). 

With respect to claim 11, 
With respect to claim 12, RADO ‘226 discloses that the sleeve is dimensioned to accommodate the length of the cartridge (Figure 8B). 
With respect to claim 13, RADO ‘226 discloses that the sleeve is a hollow cylinder (Paragraph [0063]; Figures 7A and 7B). 
With respect to claim 14, RADO ‘226 discloses that the sleeve is a hollow cylinder (Paragraph [0063]; Figures 7A and 7B) with a volume that encapsulates the cartridge when the parts of the device are coupled together (Figure 9B). 




___________________________________________________________________________
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over RADO (US 2016/0183596) in view of LEADLEY (US 2017/0207499) and RADO (US 2016/0120226) as applied to claims 1-5, 8 and 10-15 above, and further in view of KLEIZO (US 2018/0310630).
With respect to claims 6 and 7, refer to the rejection of claims 2, 5 and 15. Modified RADO discloses that the second connector comprises a second thread, 42 (Paragraph [0047]), the sub-sleeve comprises threading on each end thereof (e.g., third and fourth threaded sections) (Figure 15, 17; Paragraphs [0097] [0106]). The mouthpiece distal end also comprises a threaded section ((Paragraph [0119]; Figure 15). 
Modified RADO does not explicitly disclose that the first connector comprises a first threaded section. KLEIZO discloses that the post electrode comprises a threaded section so that its distance between itself and an electrical contact can be adjusted (Paragraph [0070]; Figure 



__________________________________________________________________________
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RADO (US 2016/0183596) in view of LEADLEY (US 2017/0207499) and RADO (US 2016/0120226) as applied to claims 1-5, 8 and 10-15 above, and further in view of CONLEY et al. (US 10,334,881).
With respect to claim 9, modified RADO does not explicitly disclose that the first and second connectors comprise a magnet. 
CONLEY et al. discloses that the mechanical and electrical connectors can be magnetic connections (Column 2, lines 60-68; Column 3, lines 1-10; Column 9, lines 55-68; Column 10, lines 1-5 and lines 45-55) CONLEY et al. states that the connections may be different. Thus, the scope of CONLEY et al. also includes the same connection (e.g., first connection). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use magnets for the first and second connectors of modified RADO so that the parts can be more quickly assembled and disassembled. 
With respect to claim 16, 
CONLEY et al. discloses that the mechanical and electrical connectors can be magnetic connections (Column 2, lines 60-68; Column 3, lines 1-10; Column 9, lines 55-68; Column 10, lines 1-5 and lines 45-55) CONLEY et al. states that the connections may be different. Thus, the scope of CONLEY et al. also includes the same connection (e.g., first connection). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use magnets for the connectors of modified RADO so that the parts can be more quickly assembled and disassembled. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745